ORDER DENYING IN PART AND GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
LUCY H. KOH, District Judge.
Plaintiffs Kevin Low (“Low”) and Alan Masand (individually, “Masand,” collectively “Plaintiffs”), bring this putative class action against Linkedln Corp. (“Linkedln” or “Defendant”) alleging that personal information of the putative class members, including “personally identifiable browsing histories],” were allegedly disclosed by Defendant to third party advertising and marketing companies through the use of “cookies” or “beacons.” Defendant’s first motion to dismiss was granted on November 11, 2011, 2011 WL 5509848 (“November 2011 Order”). ECF No. 28.
In the Amended Complaint (“AC”), Plaintiffs allege violations of the Stored Communications Act, 18 U.S.C. § 2701 et seq.; the California Constitution; the California False Advertising Law, Cal. Bus. & Prof. Code § 17500 et seq.; common law breach of contract; common law invasion of privacy; conversion; unjust enrichment; and negligence. Pursuant to Civil Local Rule 7 — 1(b), the Court deemed Defendants’ motion suitable for decision without oral argument. Thus, the hearing and case management conference set for July 12, 2012 were VACATED. For the foregoing reasons, the Defendant’s motion to dismiss is DENIED in part and GRANTED in part.
I. BACKGROUND
A. Factual Background
Unless otherwise noted, the following allegations are taken from the Amended Complaint and are presumed true for purposes of ruling on Defendant’s motion to dismiss. Plaintiffs bring this putative class action on behalf of all persons in the United States who registered for Linkedln services after March 25, 2007. AC ¶ 58. Linkedln is a web-based social networking site that presents itself as an online community offering professionals ways to network. Id. ¶ 8. Plaintiffs allege that Linkedln allows transmission of users’ Linkedln browsing history, as well as the user’s Linkedln ID, to third parties, including advertisers, marketing companies, data brokers, and web tracking companies. According to Plaintiffs, Linkedln’s practices allow these third parties *1017to identify both the individual Linkedln user, and the user’s browsing history in violation of federal and state laws and in violation of Linkedln’s privacy policy. Id. ¶¶ 19-23.
The Amended Complaint sets forth allegations regarding Linkedln’s general policies and practices related to the transmission of users’ information to third parties. First, Linkedln assigns each registered user a unique user identification number. Id. ¶ 25. Second, when an internet user visits a Linkedln user’s profile page, Linkedln sends a command to the Internet user’s browser that designates a third party from which the browser should download advertisements and other content. Id. ¶ 16. This command requires the internet user’s browser to transmit two components of information: (1) the third party tracking ID (“cookies”) on the user’s hard drive corresponding with the designated third pai’ty, as well as (2) the URL of the Linkedln profile being viewed, which includes the viewed party’s Linkedln ID (a unique number generated by Linkedln to identify individual users). Id.
Plaintiffs allege that third parties can theoretically de-anonymize a user’s Linkedln ID number. Although Plaintiffs’ allegations are somewhat unclear, Plaintiffs allege that third parties can associate a Linkedln user ID and URL of the user’s profile page with a user’s cookies ID and thus determine a Linkedln user’s identity. For example, Plaintiffs allege that third parties can correlate a user’s Linkedln ID and profile page with the corresponding cookies ID because Linkedln users generally view their page more than any other Linkedln profile page. The information transmitted to third parties includes the Linkedln ID and URL of the page being viewed as well as the cookies ID of the person viewing the Linkedln page. Thus, third parties can determine that a Linkedln user ID corresponds with a specific internet user because the Linkedln user ID transmitted with the most frequency is likely the cookies ID owner’s profile page. Id. ¶ 34. Similarly, Plaintiffs allege that when a Linkedln user selects his or her own Linkedln profile, a unique “View Profile” URL is generated and transmitted to third parties, which contains that user’s Linkedln ID. From this transmission a third party could associate a Linkedln user’s numeric identification and profile page with the cookie ID of the Linkedln user. Id. ¶ 35.
Once a third party can associate a Linkedln ID and profile page with a cookies ID, Plaintiffs allege that a third party can associate a de-anonymized Linkedln user’s identity with the user’s browsing history. An internet user’s cookies ID corresponds to a third party’s records of Internet users’ internet histories. Plaintiffs allege that third parties can view a Linkedln user’s browser history, including the other Linkedln profiles with which a user has interacted as well as potentially sensitive information that may be gathered based on a user’s prior Internet history. Id. ¶¶ 20-23. Moreover, Plaintiffs allege that these practices violate several parts of Linkedln’s privacy policy, including the provision that states that: “We do not sell, rent or otherwise provide [user’s] personal identifiable information to any third parties for marketing purposes.” Id. ¶ 49.
Low and Masand allege that they are both registered users of Linkedln. Id. ¶¶ 1-2. Although Low has not paid money for the services Linkedln provides, Ma-sand purchased a “Job Seeker Premium” subscription in November 2011, and his subscription remained active throughout the relevant time period. Id. ¶ 2. Both Low and Masand allege that Linkedln transmitted their Linkedln user ID to third parties, “linking [their personal identities] to [the third party’s] secretly em*1018bedded tracking device that surreptitiously recorded Mr. Low’s [and Mr. Masand’s] internet browsing history.” Id. ¶¶ 3, 36. Plaintiffs allege that as a result of the allegations explained above, Plaintiffs suffered two types of harm. First, Plaintiffs allege that they were “embarrassed and humiliated by the disclosure of his personally identifiable browsing history.” Second, Plaintiffs allege that their personally identifiable browsing histories are valuable personal property; and that they “relinquished [their] valuable personal property without the compensation to which [they were] due.” Id. ¶ 5.
B. Procedural Background
The original complaint, brought only by Plaintiff Low, was filed on March 29, 2011. Low alleged violations of the Stored Communications Act, 18 U.S.C. § 2701 et seq.) the California Constitution; the California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et seq.) the California False Advertising Law, Cal. Bus. & Prof. Code § 17500 et seq.) the California Consumer Legal Remedies Act, Cal. Civ. Code § 1750 et seq.) common law breach of contract; breach of the implied covenant of good faith and fair dealing; common law invasion of privacy; conversion; and unjust enrichment. On June 17, 2011, Defendant filed a motion to dismiss for lack of subject matter jurisdiction and failure to state a claim. ECF No. 13. Plaintiff filed an opposition on August 1, 2011. ECF No. 16. Defendant filed a reply on August 15, 2011. ECF No. 17. On November 11, 2011, the Court found that Plaintiff had failed to establish Article III standing, and granted Defendant’s motion to dismiss for lack of jurisdiction with leave to amend. ECF No. 28.
Shortly thereafter, Low filed an Amended Complaint that added Alan Masand as a named plaintiff. ECF No. 31. The Amended Complaint also withdrew the claims based on the California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et seq., and the Consumer Legal Remedies Act, but added a claim for negligence.
Defendant filed a motion to dismiss for lack of subject matter jurisdiction and failure to state a claim on January 9, 2012. Motion to Dismiss (“MTD”), ECF No. 34. In the motion to dismiss, Defendant argues that the Amended Complaint fails to remedy the defects identified in the November 2011 Order. In particular, Defendant argues that this Court still lacks subject matter jurisdiction because Plaintiffs have failed to establish that either Low or Masand has standing under Article III of the United States Constitution. MTD at 1-2. In the alternative, Defendant argues that Plaintiffs continue to fail to state a claim upon which relief can be granted as to all eight claims alleged. Id. at 2-3. Plaintiffs filed an opposition to the motion to dismiss on February 2, 2012. ECF No. 37. Defendant filed a reply in support of the motion to dismiss on February 21, 2012. ECF No. 38.
II. LEGAL STANDARD
A. Motion to Dismiss Under Rule 12(b)(1)
A jurisdictional challenge may be facial or factual. Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir.2004). Where the attack is facial, the court determines whether the allegations contained in the complaint are sufficient on their face to invoke federal jurisdiction, accepting all material allegations in the complaint as true and construing them in favor of the party asserting jurisdiction. See Warth v. Seldin, 422 U.S. 490, 501, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975). Where the attack is factual, however, “the court need not presume the truthfulness of the plaintiffs allegations.” Safe Air for Everyone, 373 F.3d at 1039. In resolving a factual dispute as to the existence of subject matter jurisdic*1019tion, a court may review extrinsic evidence beyond the complaint without converting a motion to dismiss into one for summary judgment. See id; McCarthy v. United States, 850 F.2d 558, 560 (9th Cir.1988) (holding that a court “may review any evidence, such as affidavits and testimony, to resolve factual disputes concerning the existence of jurisdiction”). Once a party has moved to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1), the opposing party bears the burden of establishing the Court’s jurisdiction. See Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377, 114 S.Ct. 1673, 128 L.Ed.2d 391 (1994); Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1122 (9th Cir.2010).
B. Motion to Dismiss Under Rule 12(b)(6)
A motion to dismiss pursuant to Rule 12(b)(6) for failure to state a claim upon which relief can be granted “tests the legal sufficiency of a claim.” Navarro v. Block, 250 F.3d 729, 732 (9th Cir.2001). Dismissal under Rule 12(b)(6) may be based on either: (1) the “lack of a cognizable legal theory,” or (2) “the absence of sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.1988). While “ ‘detailed factual allegations’ ” are not required, a complaint must include sufficient facts to “ ‘state a claim to relief that is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.
For purposes of ruling on a Rule 12(b)(6) motion to dismiss, the Court accepts all allegations of material fact as true and construes the pleadings in the light most favorable to the plaintiffs. Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir.2008). The Court need not, however, accept as true pleadings that are no more than legal conclusions or the “ ‘formulaic recitation of the elements’ of a cause of action.” Iqbal, 129 S.Ct. at 1949 (quoting Twombly, 550 U.S. at 555, 127 S.Ct. 1955). Mere “conclusory allegations of law and unwarranted inferences are insufficient to defeat a motion to dismiss for failure to state a claim.” Epstein v. Wash. Energy Co., 83 F.3d 1136, 1140 (9th Cir.1996); accord Iqbal, 129 S.Ct. at 1949-50.
C. Leave to Amend
Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend “shall be freely given when justice so requires,” bearing in mind “the underlying purpose of Rule 15 to facilitate decision on the merits, rather than on the pleadings or technicalities.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.2000) (en banc) (internal quotation marks and alterations omitted). When dismissing á complaint for failure to state a claim, “ ‘a district court should grant leave to amend even if no request to amend the pleading was made, unless it determines that the pleading could not possibly be cured by the allegation of other facts.’ ” Id. at 1127 (quoting Doe v. United States, 58 F.3d 494, 497 (9th Cir.1995)). Generally, leave to amend shall be denied only if allowing amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir.2008).
III. ANALYSIS
A. Article III Standing
An Article III federal court must ask whether a plaintiff has suffered suffi*1020cient injury to satisfy the “case or controversy” requirement of Article III of the U.S. Constitution. To satisfy Article III standing, plaintiff must allege: (1) injury-in-fact that is concrete and particularized, as well as actual and imminent; (2) wherein injury is fairly traceable to the challenged action of the defendant; and (3) it is likely (not merely speculative) that injury will be redressed by a favorable decision. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000); Lujan v. Defenders of Wildlife, 504 U.S. 555, 561-62, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992). A suit brought by a plaintiff without Article III standing is not a “case or controversy,” and an Article III federal court therefore lacks subject matter jurisdiction over the suit. Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 101, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998). In that event, the suit should be dismissed under Rule 12(b)(1). See id. at 109-110, 118 S.Ct. 1003. Moreover, at least one named plaintiff must have suffered an injury in fact. See Lierboe v. State Farm Mut. Auto. Ins. Co., 350 F.3d 1018, 1022 (9th Cir.2003) (“[I]f none of the named plaintiffs purporting to represent a class establishes the requisite of a case or controversy with the defendants, none may seek relief on behalf of himself or any other member of the class.”). The parties only dispute the first prong of the standing requirement: whether the injury is both “concrete and particularized.” Lujan, 504 U.S. at 560, 112 S.Ct. 2130; see MTD at 5-10; Opp’n at 3-9; Reply at 2-4.
As an initial matter, the Court notes that because “injury” is a requirement under both Article III and Plaintiffs’ individual causes of action, “the threshold question of whether [Plaintiffs have] standing (and the [C]ourt has jurisdiction) is distinct from the merits of [Plaintiffs’] claim.” Maya v. Centex Corp., 658 F.3d 1060, 1068 (9th Cir.2011). The issue of whether Plaintiffs have established standing “in no way depends on the merits of the plaintiffs contention that particular conduct is illegal.” Warth, 422 U.S. at 500, 95 S.Ct. 2197; accord Equity Lifestyle Props., Inc. v. Cnty. of San Luis Obispo, 548 F.3d 1184, 1189 n. 10 (9th Cir.2008) (“The jurisdictional question of standing precedes, and does not require, analysis of the merits.”). In other words “[a] plaintiff may satisfy the injury-in-fact requirements to have standing under Article III, and thus may be able to ‘bring a civil action without suffering dismissal for want of standing to sue,’ without being able to assert a cause of action successfully.” In re Facebook Privacy Litig., 791 F.Supp.2d 705, 712 n. 5 (N.D.Cal.2011) (citing Doe v. Chao, 540 U.S. 614, 624-25, 124 S.Ct. 1204, 157 L.Ed.2d 1122 (2004)).
In the November 2011 Order, the Court determined that Plaintiff had failed to establish standing under either of the two theories of harm asserted. The Court left open the possibility that Plaintiffs would be able to establish Article III standing based upon the violation of a statutory right, even though the issue was not fully briefed for the Court. See November 2011 Order at 8 n. 1. In their opposition, Plaintiffs argue that Defendants’ conduct violates several statutory and constitutional rights, and that the violation of these rights confers standing upon Plaintiffs. Opp’n at 3-9.
The injury required by Article III may exist by virtue of “statutes creating legal rights, the invasion of which creates standing.” See Edwards v. First Am. Corp., 610 F.3d 514, 517 (9th Cir.2010) (quoting Warth, 422 U.S. at 500, 95 S.Ct. 2197). In such cases, the “standing question ... is whether the constitutional or statutory provision on which the claim rests properly can be understood as granting persons in the plaintiffs position a *1021right to judicial relief.” Id. (quoting Warth, 422 U.S. at 500, 95 S.Ct. 2197). The Ninth Circuit recently clarified that a suit brought alleging violations of surveillance statutes, including the Stored Communications Act, establishes a “concrete” injury with respect to the first prong of the Article III standing inquiry. See Jewel v. National Security Agency, 673 F.3d 902, 908 (9th Cir.2011). Moreover, the invasion of a personal constitutional right — such as the First Amendment right to freedom of association, or a Fourth Amendment right to be free from unreasonable searches and seizures — may also establish a “concrete” harm for the purposes of Article III standing. Id. at 909.
In this case, Plaintiffs have alleged a violation of their statutory right under the Stored Communications Act, 18 U.S.C. §§ 2701, et seq., as well as a violation of the California constitutional right to privacy. See AC ¶¶ 65-86. The Stored Communications Act generally prohibits providers from, among other things, “knowingly divulgfing] to any person or entity the contents of a communication.” 18 U.S.C. § 2702(a)(l)-(2); see id. § 2707 (creating a private right of action). Similarly, the California Constitution creates a privacy right that protects individuals from the invasion of their privacy by private parties. Am. Acad. of Pediatrics v. Lungren, 16 Cal.4th 307, 66 Cal.Rptr.2d 210, 940 P.2d 797 (1997). Thus, Plaintiffs have articulated harm which is “concrete” for the purposes of Article III standing. See, e.g. Jewel, 673 F.3d at 908-09; Gaos v. Google, Inc., 5:10-CV-4809-EJD, 2012 WL 1094646, at *3 (N.D.Cal. Mar. 29, 2012) (“Thus, a violation of one’s statutory rights under the SCA is a concrete injury.”); cf. In re Facebook Privacy Litig., 791 F.Supp.2d at 711-12.
In addition to establishing a “concrete” injury, Plaintiffs must also establish that the alleged injury is “sufficiently particularized.” Jewel, 673 F.3d at 909. In other words, the Court must determine whether Plaintiffs have “a particularized grievance,” such that Plaintiffs have “a personal stake in the outcome of the controversy as to warrant ... invocation of federal court jurisdiction.” Id. (citing Summers v. Earth Island Inst., 555 U.S. 488, 493, 129 S.Ct. 1142, 173 L.Ed.2d 1 (2009)).
The Court agrees with Defendant that many of the allegations in the Amended Complaint relate only to Linkedln’s practices generally. Moreover, the allegations that third parties can potentially associate Linkedln identification numbers with information obtained from cookies and can de-anonymize a user’s identity and browser history are speculative and relatively weak. Nonetheless, Plaintiffs have alleged enough to articulate a “particularized grievance” by Plaintiffs here. For example, like Jewel, Plaintiffs describe not only Linkedln’s general practices, but also allege that Plaintiffs were likely impacted by Linkedln’s conduct. For example, Plaintiffs are both registered Linkedln users. See AC ¶¶ 1-2. Moreover, Low alleges that Linkedln browsing histories and user identification numbers, sent in connection with third party cookie identification numbers, were transmitted to third parties by Linkedln. See id. ¶ 3. Low gives specific examples of the information allegedly transmitted to third parties when he visited the Linkedln website. See id. ¶¶ 3^4. Because Plaintiffs have alleged that their information has been disclosed to third parties by Linkedln’s policies, Plaintiffs have sufficiently articulated, with particularity, injury as to themselves for the purposes of Article III standing. See Jewel, 673 F.3d at 910 (“Significantly, [Plaintiff] alleged with particularity that her communications were part of the dragnet.”). The Court finds that Plaintiffs have established Article III standing. Therefore, Defen*1022dant’s motion to dismiss under Rule 12(b)(1) is DENIED.
B. Rule 12(b)(6) Motion to Dismiss Causes of Action
In light of the Court’s finding that Plaintiffs have established Article III standing, the Court will turn to whether Plaintiffs have plausibly stated a claim as to each cause of action alleged in the Amended Complaint. See In re Facebook Privacy Litig., 791 F.Supp.2d at 712.
1. Stored Communications Act
Plaintiffs’ first cause of action alleges that Linkedln violated the federal Stored Communications Act, 18 U.S.C. § 2701, et seq. (“SCA”). See AC ¶¶ 65-78. Enacted in 1986 as Section II of the Electronic Communications Protection Act (“ECPA”), the SCA creates criminal and civil liability for certain unauthorized access to stored communications and records. See Konop v. Hawaiian Airlines, Inc., 302 F.3d 868, 874 (9th Cir.2002). “The SCA was enacted because the advent of the Internet presented a host of potential privacy breaches that the Fourth Amendment does not address.” Quon v. Arch Wireless Operating Company, Inc., 529 F.3d 892, 900 (9th Cir.2008), rev’d on other grounds by City of Ontario v. Quon, — U.S. -, 130 S.Ct. 2619, 177 L.Ed.2d 216 (2010). Despite this purpose, the SCA has a narrow scope: “[t]he SCA is not a catch-all statute designed to protect the privacy of stored Internet communications;” instead “there are many problems of Internet privacy that the SCA does not address.” Orín S. Kerr, A User’s Guide to the Stored Communications Act, and a Legislator’s Guide to Amending It, 72 Geo. Wash. L. Rev. 1208, 1214 (2004). Generally, the SCA prohibits providers from (1) “knowingly divulg[ing] to any person or entity the contents of a communication.” 18 U.S.C. § 2702(a)(l)-(2); see id. § 2707 (creating a private right of action); see also Quon, 529 F.3d at 900 (“[T]he SCA prevents ‘providers’ of communication services from divulging private communicar tions to certain entities and/or individuals.”).
The SCA covers two types of entities: (1) “remote computing services” (“RCS”), and (2) “electronic communication services” (“ECS”). 18 U.S.C. § 2702(a)(l)-(2). The non-disclosure obligations depend on the type of provider at issue. See, e.g. Quon, 529 F.3d at 900-902. Plaintiffs contend in their opposition that Linkedln is an RCS for the purposes of its SCA liability. See Opp’n at 14-15. The SCA prohibits an entity “providing remote computing service to the public” from “knowingly divulge[ing] to any person or entity the contents of any communication which is carried or maintained on that service.” 18 U.S.C. § 2702(a)(2).
The SCA only creates liability for a provider that is an RCS or an ECS. A provider of email services is an ECS. Quon, 529 F.3d at 901. On the other hand, under the SCA the term “remote computing service” means “the provision to the public of computer storage or processing services by means of an electronic communications system.” 18 U.S.C. § 2711(2) (emphasis added). A “remote computing service” refers to “the processing or storage of data by an offsite third party.” Quon, 529 F.3d at 901. In defining RCS, “Congress appeared to view ‘storage’ as a virtual filing cabinet.” Id. at 902. Indeed, the Ninth Circuit has explained that “[i]n light of the Report’s elaboration upon what Congress intended by the term ‘Remote Computer Services,’ it is clear that, before the advent of advanced computer processing programs such as Microsoft Excel, businesses had to farm out sophisticated processing to a service that would process the information.” *1023Id. at 902 citing Kerr, 72 Geo. Wash. L. Rev. at 1213-14.
Whether an entity is acting as an RCS or an ECS (or neither) is context dependent, and depends, in part, on the information disclosed. See In re U.S., 665 F.Supp.2d 1210, 1214 (D.Or.2009) (“Today, most ISPs provide both ECS and RCS; thus, the distinction serves to define the service that is being provided at a particular time (or as to a particular piece of electronic communication at a particular time), rather than to define the service provider itself. The distinction is still essential, however, because different services have different protections.”); Kerr, 72 Geo. Wash. L. Rev. at 15-16 (“The classifications of ECS and RCS are context sensitive: the key is the provider’s role with respect to a particular copy of a particular communication, rather than the provider’s status in the abstract. A provider can act as an RCS with respect to some communications, an ECS with respect to other communications, and neither an RCS nor an ECS with respect to other communications.”).
Although many allegations within the Amended Complaint relate to information that third parties would be able to infer, the Amended Complaint limits the information Linkedln allegedly disclosed to third parties. The Amended Complaint alleges that Linkedln transmits to third parties the Linkedln user ID and the URL of the Linkedln profile page viewed by the internet user. See AC ¶¶ 28, 66-68. Even taking Plaintiffs’ allegations as true, it does not appear that Linkedln was functioning as an RCS1 when it disclosed the Linkedln user ID and the URL of the profile pages the user had viewed to third parties. Linkedln was not acting as a “remote computing service” with respect to the disclosed information because it was not “processing or storing] [ ] data by an offsite third party [in this case Linkedln].” Quon, 529 F.3d at 901. Linkedln IDs are numbers generated by Linkedln and were not sent by the user fo.r offsite storage or processing. See 18 U.S.C. § 2702(a)(2)(A). Linkedln was not acting “as a virtual filing cabinet,” or as an offsite processor of data with respect to the user IDs it created. Similarly, the URL addresses of viewed pages were not sent to Linkedln by Plaintiffs for storage or processing. See 18 U.S.C. § 2702(a)(2)(A)-(B). Linkedln was not functioning as either a “filing cabinet” or “an advanced computer processing program such as Microsoft Excel,” that allows businesses to “farm out sophisticated processing to a service that would process the information,” with respect to the Linkedln user IDs or the URLs of users’ profile pages. Quon, 529 F.3d at 902.
At least one commentator has seriously doubted the conclusion that a website, such as Linkedln, provides “processing services” for its customers, qualifying it as an RCS. Kerr, 72 Geo. Wash. L. Rev. at 1229-31. This view is supported by the legislative history of the SCA. Congress established liability for “remote computing services” to include services that store and process information. S. Rep. No. 99-541, at 3 (1986), reprinted in 1986 U.S.C.C.A.N. 3555, 3557 (“[Computers are used extensively today for the storage and processing of information. With the advent of computerized recordkeeping systems, Americans have lost the ability to lock away a great deal of personal and business information. For example, physicians and hospitals maintain medical files in offsite data banks, businesses of all sizes transmit their records to remote computers to obtain sophis*1024ticated data processing services.”). Therefore, the Court finds that Plaintiffs have not stated a claim for relief pursuant to the SCA because Plaintiffs have not established that Linkedln was acting as an RCS when it disclosed Linkedln IDs and URLs of viewed pages to third parties.2 Therefore, Defendants’ motion to dismiss the SCA claim is GRANTED.
Plaintiff Low also alleged a violation of the SCA in the original complaint. Compl. ¶¶ 41-53. Plaintiffs original complaint did not articulate a coherent theory regarding its SCA claim. Specifically, the original complaint’s SCA claim failed to identify what information was transmitted to third parties. Plaintiffs’ Amended Complaint now identifies what information was transmitted to third parties and how, theoretically, a Linkedln user’s information can be deanonymized. However, the additional factual allegations in the Amended Complaint establish that Plaintiffs’ SCA claim fails to establish a cause of action. This defect is based on a failure of theory and not on a failure of pleading. Additional factual allegations are unlikely to establish that Defendant was an RCS in light of the legislative history of the SCA. Because further amendment would be futile, Defendant’s motion to dismiss the SCA claim is granted with prejudice.
2. Invasion of Privacy Under the California Constitution and Common Law
Plaintiffs’ second cause of action alleges that Defendant’s conduct violates their right to privacy pursuant to Article I, Section 1 of the California Constitution. Additionally, Plaintiffs’ fifth cause of action alleges that Defendant’s conduct constitutes a common law invasion of privacy. Because the parties present arguments relating to both causes of action together, and because both causes of action suffer similar defects, the Court will discuss both claims together.
The California Constitution creates a privacy right that protects individuals from the invasion of their privacy by private parties. Am. Acad. of Pediatrics, 16 Cal.4th 307, 66 Cal.Rptr.2d 210, 940 P.2d 797; Leonel v. Am. Airlines, Inc., 400 F.3d 702, 711-12 (9th Cir.2005), opinion amended on denial ofreh’g, 03-15890, 2005 WL 976985 (9th Cir. Apr. 28, 2005). To establish a claim under the California Constitutional right to privacy, a plaintiff must first demonstrate three elements:3 (1) a legally protected privacy interest; (2) a reasonable expectation of privacy under the circumstances; and (3) conduct by the defendant that amounts to a serious invasion of the protected privacy interest. Hill v. Nat’l Collegiate Athletic Ass’n, 7 Cal.4th 1, 35-37, 26 Cal.Rptr.2d 834, 865 P.2d 633 (1994). These elements do not constitute a categorical test, but rather serve as threshold components of a valid claim to be used to “weed out claims that involve so insignificant or de minimis an intrusion on a constitutionally protected privacy interest as not even to require an explanation or justification by the defendant *1025Loder v. City of Glendale, 14 Cal.4th 846, 893, 59 Cal.Rptr.2d 696, 927 P.2d 1200 (1997). “Actionable invasions of privacy must be sufficiently serious in their nature, scope, and actual or potential impact to constitute an egregious breach of the social norms underlying the privacy right.” Hill, 7 Cal.4th at 37, 26 Cal.Rptr.2d 834, 865 P.2d 633 (emphasis added). Thus, if the allegations “show no reasonable expectation of privacy or an insubstantial impact on privacy interests, the question of invasion may be adjudicated as a matter of law.” Pioneer Electronics, Inc. v. Sup. Ct. of L.A., 40 Cal.4th 360, 370, 53 Cal.Rptr.3d 513, 150 P.3d 198 (2007) (citing Hill, 7 Cal.4th at 40, 26 Cal.Rptr.2d 834, 865 P.2d 633). Plaintiffs claim for common law invasion of privacy must meet similarly high standards for the type of invasion that is actionable. Under a claim for common law “invasion of privacy” tort, Plaintiff must allege: (1) intrusion into a private place, conversation or matter (2) in a manner highly offensive to a reasonable person. Shulman v. Group W Prods., Inc., 18 Cal.4th 200, 231, 74 Cal.Rptr.2d 843, 955 P.2d 469 (1998) (emphasis added).
The California Constitution and the common law set a high bar for an invasion of privacy claim. Even disclosure of personal information, including social security numbers, does not constitute an “egregious breach of the social norms” to establish an invasion of privacy claim. See, e.g., In re iPhone Application Litig., 844 F.Supp.2d 1040, 1063 (N.D.Cal.2012) (holding that the disclosure to third parties of unique device identifier number, personal data, and geolocation information did not constitute an egregious breach of privacy); Ruiz v. Gap, Inc., 540 F.Supp.2d 1121, 1127-28 (N.D.Cal.2008) aff'd, 380 Fed.Appx. 689 (9th Cir.2010) (holding that the theft of a retail store’s laptop containing personal information, including the social security numbers, of job applicants did not constitute an egregious breach of privacy and therefore was not sufficient to state a claim for the California Constitutional right to privacy); Folgelstrom v. Lamps Plus, Inc., 195 Cal.App.4th 986, 992, 125 Cal.Rptr.3d 260 (2011) (“Here, the supposed invasion of privacy essentially consisted of [Defendant] obtaining plaintiffs address without his knowledge or permission, and using it to mail him coupons and other advertisements. This conduct is not an egregious breach of social norms, but routine commercial behavior.”).
Under either formulation of Plaintiffs’ claims for invasion of privacy, Plaintiffs have faded to allege sufficient facts to establish a highly offensive disclosure of information or a “serious invasion” of a privacy interest. Plaintiffs allege that Defendant disclosed to third parties the Linkedln ID and the URL of the Linkedln profile page that the user viewed (which in the aggregate discloses a user’s browsing history among Linkedln profiles). See AC ¶¶ 5, 20, 28. Although Plaintiffs postulate that these third parties could, through inferences, de-anonymize this data, it is not clear that anyone has actually done so, or what information, precisely, these third parties have obtained. See AC ¶¶ 31-36. The information disclosed to third parties by Linkedln, including a numeric code associated with a user and the URL of the profile page viewed, does not meet the standard set by California courts. Plaintiffs have failed to establish that Defendant’s conduct “amounts to a serious invasion” of the protected privacy interest. See Hill, 7 Cal.4th at 26, 26 Cal.Rptr.2d 834, 865 P.2d 633. Therefore, Defendant’s motion to dismiss Plaintiffs’ invasion of privacy claims is GRANTED.
Plaintiff Low also alleged claims for invasion of privacy based on the California Constitution and the common law in the original complaint. Compl. ¶¶ 54-59; 102-*1026107. In the original motion to dismiss, Defendant asserted the same arguments in favor of dismissing the invasion of privacy-claims that it now asserts in the second motion to dismiss. Compare Motion to Dismiss at 19-21, ECF No. 13 with Mot. to Dismiss at 20-22, ECF No. 34. Thus, Plaintiffs were on notice that their California privacy claims were required to meet a high standard to establish a claim for invasion of privacy. Despite this notice, Plaintiffs’ Amended Complaint still fails to allege facts establishing a serious invasion of privacy or an invasion that is highly offensive to a reasonable person. Accordingly, the Court finds amendment would be futile, and Defendant’s motion to dismiss counts two and four are granted with prejudice.
3. False Advertising Law
Plaintiffs’ third cause of action alleges that Linkedln violated the False Advertising Law, Cal. Bus. & Prof. Code § 17500, et seq. (“FAL”). The FAL provides that “[i]t is unlawful for any person ... corporation or association, or any employee thereof ... to disseminate or cause to be so made or disseminated!,] any such statement as part of a plan or scheme with the intent not to sell that personal property or those services, professional or otherwise, so advertised at the price stated therein, or as so advertised.” Cal. Bus. & Prof. § 17500. California courts have noted that the FAL prohibits “not only advertising which is false, but also advertising which[,] although true, is either actually misleading or which has a capacity, likelihood or tendency to deceive or confuse the public.” See e.g., Leoni v. State Bar, 39 Cal.3d 609, 626, 217 Cal.Rptr. 423, 704 P.2d 183 (1985).
In 2004, Proposition 64 amended the standing requirements under the FAL so that a private plaintiff has standing to bring an FAL action if the plaintiff “has suffered injury in fact and has lost money or property as a result of the unfair competition.” Cal. Bus. & Prof. Code § 17535. Courts have interpreted Proposition 64’s “as a result of’ language to require an allegation of reliance on the alleged unfair competition or false advertising. See Laster v. T-Mobile USA, Inc., 407 F.Supp.2d 1181, 1194 (S.D.Cal.2005) aff'd, 252 Fed.Appx. 777 (9th Cir.2007). Thus, actual reliance is required to have standing to sue under the FAL. See Kwikset Corp. v. Superior Court, 51 Cal.4th 310, 326-27, 120 Cal.Rptr.3d 741, 246 P.3d 877 (2011) (applying the actual reliance standard to a FAL claim). To establish actual reliance, “plaintiff is not required to allege that [the challenged] misrepresentations were the sole or even the decisive cause of the injury-producing conduct,” however, “a plaintiff must show that the misrepresentation was an immediate cause of the injury-producing conduct.” Id. (internal quotations and citations omitted).
The Court agrees with Defendant that with respect to Low, the threshold requirement of “lost money or property” has not been met. Unlike Masand, Low does not allege that he paid any money to Linkedln and relies solely upon a theory that the alleged loss of personal property can constitute “lost money or property.” Reply at 11, Opp’n at 22. For reasons discussed in detail in the November 2011 Order, “personal information” does not constitute money or property under Proposition 64.
Low’s failure to meet the threshold requirement of a loss of money or property is not in itself fatal to Plaintiffs’ FAL claim. Defendant does not contest that Masand meets the threshold requirement of lost money or property. Plaintiffs allege that Masand paid $24.99, for a “Job Seeker Platinum” Linkedln subscription. AC ¶¶ 2, 24; Opp’n at 24. Masand meets the first requirement of “lost money or property” to establish standing to pursue *1027the FAL claim on behalf of the represented class. See In re Tobacco II Cases, 46 Cal.4th 298, 314, 93 Cal.Rptr.3d 559, 207 P.3d 20 (2009).
However, the Court ultimately agrees with Defendant that neither Low nor Masand have alleged reliance on false advertisements or misrepresentations made by Defendant. Plaintiffs argue that the Amended Complaint pleads sufficient reliance on two occasions. First, Plaintiffs allege that Masand paid for Linkedln’s services “in exchange for Defendant’s promises that it would not make ‘[a]ny information provided to third parties through cookies ... personally identifiable’ and that it ‘does not provide personally identifiable information to any third party ad network.’ ” AC ¶ 57; Opp’n at 25. Second, Plaintiffs alleged that “had [they] known Defendant was not keeping their personal information from third parties, they would not have consented [to the dissemination of this information] and Defendant would not have gained commercial advantage from third parties.” AC ¶ 117; Opp’n at 25. Because these misrepresentations were material, Plaintiffs argue they are entitled to an inference of reliance. In re Tobacco II Cases, 46 Cal.4th at 327, 93 Cal.Rptr.3d 559, 207 P.3d 20.
The Court finds multiple flaws in Plaintiffs’ assertion that they have pleaded sufficient facts and allegations for an inference of reliance. A careful reading of the Amended Complaint reveals that Plaintiffs never alleged reliance on any specific representation or advertising in registering for or using the Linkedln website. Although Plaintiffs describe “advertisements and inducements ... made within the State of California” and “promotional materials [ ] intended as inducements to purchase and use products and services” that “misrepresented and/or omitted the truth about the extent to which Defendant would share valuable information with third parties,” Plaintiffs never identify any advertisements or promotional materials exhibiting the alleged misrepresentations or omissions or allege that Plaintiffs viewed and subsequently relied on these materials. AC ¶ 90. As noted by Defendant, although the Amended Complaint describes the terms of Defendant’s privacy policy in detail, Plaintiffs never allege that they were aware of the privacy policy, let alone saw or read it. Other courts have found the lack of allegations that a plaintiff had read an alleged false representation to be fatal to an FAL claim. See e.g., Durell v. Sharp Healthcare, 183 Cal.App.4th 1350, 1363, 108 Cal.Rptr.3d 682 (2010) (“the [complaint] does not allege Durell ever visited Sharp’s Web site or even that he ever read the Agreement for Services.”). Without an allegation that Plaintiffs were somehow aware of contents of Defendant’s privacy policy, this Court finds that Plaintiffs cannot allege Defendant’s misrepresentations were an “immediate cause of the injury-causing conduct.”4 Accordingly, Defendant’s motion to dismiss the FAL claim is GRANTED.
Plaintiff Low alleged a violation of the FAL in the original complaint. Compl. ¶¶ 69-75. Defendant asserted the same arguments to dismiss the FAL claim in its initial motion to dismiss that it now asserts in the second motion to dismiss. Compare *1028Motion to Dismiss at 13-16, ECF No. 13 with Mot. to Dismiss at 19-20, ECF No. 34. Specifically, Defendant argued that Plaintiffs FAL claim failed because Plaintiff had failed to establish both a loss of money or property and reliance on the allegedly false advertising. Motion to Dismiss at 13-16, ECF No. 13. Plaintiffs cured one of the defects by adding Plaintiff Masand, a paid subscriber to Linkedln’s services, and thus established that at least one of the named Plaintiffs could have lost money or property in the transaction. However, despite Defendant’s argument in the first motion to dismiss that reliance was a necessary element to establish an FAL violation, Plaintiffs failed to establish actual reliance by either Plaintiff in the Amended Complaint. Accordingly, the Court finds amendment would be futile, and thus grants Defendant’s motion to dismiss count three with prejudice.
4. Breach of Contract
Plaintiffs’ fourth cause of action is for breach of contract. Under California law, to state a claim for breach of contract a plaintiff must plead “the contract, plaintiffs’ performance (or excuse for nonperformance), defendant’s breach, and damage to plaintiff therefrom.” Gautier v. General Tel. Co., 234 Cal.App.2d 302, 305, 44 Cal.Rptr. 404 (1965). To establish contractual damages, a Plaintiff must establish “appreciable and actual damage.” Aguilera v. Pirelli Armstrong Tire Corp., 223 F.3d 1010, 1015 (9th Cir.2000); Patent Scaffolding Co. v. William Simpson Const. Co., 256 Cal.App.2d 506, 511, 64 Cal.Rptr. 187 (1967) (“A breach of contract without damage is not actionable.”). Nominal damages, speculative harm, or threat of future harm do not suffice to show legally cognizable injury. See Aguilera, 223 F.3d at 1015; see also Ruiz v. Gap, Inc., 622 F.Supp.2d 908, 917 (N.D.Cal.2009).
Plaintiffs allege two theories of damages in the Amended Complaint. First, Plaintiffs allege that they suffered “embarrass[ment] and humiliat[ion caused] by the disclosure of their personally identifiable browsing history[ies].” AC ¶ 5. Second, Plaintiffs allege that their “personal information is valuable property” that they “exchange[d] for Linkedln’s services.” According to Plaintiffs, because their personal information has a market value, and as a result of Defendant’s breach of contract, “Plaintiffs relinquished this valuable personal property without compensation to which they were each due.” Id.
Neither theory of harm is sufficient to state a claim for breach of contract under California law. Plaintiffs’ first theory that they suffered “embarrassment and humiliation,” in addition to being implausible in light of the specific factual allegations in the Amended Complaint, is clearly foreclosed by California law. Emotional and physical distress damages are not recoverable on a California contract claim. Gibson v. Office of the Attorney Gen., 561 F.3d 920, 929 (9th Cir.2009); Applied Equip. Corp. v. Litton Saudi Arabia Ltd., 7 Cal.4th 503, 516, 28 Cal.Rptr.2d 475, 869 P.2d 454 (1994).
Secondly, as discussed extensively in the November 2011 Order, the premise of Plaintiffs’ alternative theory that their personal information has independent economic value is unsupported by decisions of other district courts, which have held that unauthorized collection of personal information does not create an economic loss. See In re iPhone Application Litig., No. 11-MDL02250 (N.D.Cal. Sept. 20, 2011); In re DoubleClick, Inc. Privacy Litig., 154 F.Supp.2d 497, 525 (S.D.N.Y.2001) (holding that unauthorized collection of personal information by a third-party is not “economic loss”); see also In re JetBlue Airways Corp., Privacy Litig., 379 F.Supp.2d 299, 327 (E.D.N.Y.2005) (explaining that airline’s disclosure of passenger data to third *1029party in violation of airline’s privacy policy had no compensable value). Neither the Amended Complaint nor Plaintiff’s Opposition to the Motion to Dismiss cite legal or statutory authority to the contrary, and the Court is unconvinced by the technical reports cited by Plaintiffs in support of this theory. AC ¶¶ 44-46.
Furthermore, the Court agrees with Defendant that even accepting the Plaintiffs’ theory that personal information does have independent economic value that has been diminished by Defendant’s alleged breach of contract, this loss in value would not be a cognizable form of contract damages. A basic principle of contract law is that the “purpose of contract damages is to put a plaintiff in the same economic position he or she would have occupied had the contract been fully performed.” Katz v. Dime Sav. Bank, FSB, 992 F.Supp. 250, 255 (W.D.N.Y.1997). Plaintiffs have not persuasively alleged that they “reasonably expectfed] that they would be compensated for the ‘value’ of their personal information.” In re Jetblue Airways Corp. Privacy Litig., 379 F.Supp.2d at 327. Plaintiffs have not alleged that they, or any other Linkedln users, have been foreclosed from opportunities to capitalize on the value of their personal data. Although Plaintiffs cite to Allow Ltd. as an example of a company that offers to sell people’s personal information on their behalf and gives them 70% of the sale, Plaintiffs do .not allege that they have made any attempt to do so through Allow Ltd. or any similar service. In sum, the alleged decrease in the value of Plaintiffs’ personal information does not constitute cognizable contract damages for the purposes of a breach of contract claim.
In their Opposition, Plaintiffs do not address any of Defendant’s substantive arguments on this issue of contract damages. They simply reallege that Plaintiffs entered into a contract with Defendant, Defendant breached the contract, and therefore “Plaintiffs are entitled to contractual damages.” Opp’n at 26. However such a conclusory statement is insufficient to state a claim for breach of contract. In re Facebook Privacy Litig., 791 F.Supp.2d at 717; Patent Scaffolding Co., 256 Cal.App.2d at 511, 64 Cal.Rptr. 187. Accordingly, Defendant’s motion to dismiss the breach of contract claim is GRANTED.
The original complaint included a breach of contract cause of action. Compl. ¶¶ 86-92. Defendant asserted the same arguments in support of its motion to dismiss the breach of contract claim in its initial motion as it now asserts in the second motion to dismiss. Compare Motion to Dismiss at 21-23, ECF No. 13 with Mot. to Dismiss at 22-23, ECF No. 34. Specifically, in the original motion, Defendant argued that Plaintiff failed to establish appreciable and actual damages in his breach of contract claim. Despite this, Plaintiffs did not allege appreciable or actual damages in the Amended Complaint.
Moreover, in the November 2011 Order, the Court identified several problems with Plaintiffs theory of harm. Specifically, the Court explained that the theory of economic harm advanced by Plaintiff was too abstract and speculative to support Article III standing. Although Plaintiffs’ Amended Complaint has satisfied the Article III standing requirement based on statutory standing, the issues the Court initially identified with respect to the theory of harm also apply to the breach of contract claim and were not cured in the ■Amended Complaint. Therefore, leave to amend would likely be futile as to the breach of contract claim, and Defendant’s motion to dismiss is granted with prejudice.
5. Conversion
Plaintiffs’ sixth cause of action alleges that Defendant’s conduct consti*1030tutes conversion under California law. California law defines conversion as “any act of dominion wrongfully asserted over another’s personal property in denial of or inconsistent with his rights therein.” In re Bailey, 197 F.3d 997, 1000 (9th Cir.1999). “The conversion of another’s property without his knowledge or consent, done intentionally and without justification and excuse, to the other’s injury, constitutes a willful and malicious injury within the meaning of § 523(a)(6).” In re Bailey, 197 F.3d at 1000 (citing Transamerica Comm. Fin. Corp. v. Littleton, 942 F.2d 551, 554 (9th Cir.1991)). To establish conversion, a plaintiff must show “ownership or right to possession of property, wrongful disposition of the property right and damages.” Kremen v. Cohen, 337 F.3d 1024, 1029 (9th Cir.2003). The court applies a three part test to determine whether a property right exists: “[fjirst, there must be an interest capable of precise definition; second, it must be capable of exclusive possession or control; and third, the putative owner must have established a legitimate claim to exclusivity.” Id. at 1030; Boon Rawd Trading Int’l Co. v. Paleewong Trading Co., 688 F.Supp.2d 940, 955 (N.D.Cal.2010).
Plaintiffs allege that Defendant “unlawfully exercised dominion” over “Plaintiffs’ personal browsing history and other personally identifiable information— including full name, email address, mailing address, zip code, telephone number, and credit card number” and that such information is “valuable property owned by Plaintiffs.” AC ¶¶ 110-111. Plaintiffs’ claim fails to establish the requisite “property interest” to state a claim for conversion. See Opp’n at 24-25 (Plaintiffs’ opposition conflates the invasion of a privacy interest (discussed above), with the conversion of a property interest). As an initial matter, this court has already rejected a similar argument because the weight of authority holds that a plaintiffs “personal information” does not constitute property. See, e.g., In re iPhone Application Litig., 844 F.Supp.2d at 1074-75 (holding that “personal information” is not property); see also Thompson v. Home Depot, Inc., No. 07cv1058 IEG, 2007 WL 2746603, at *3 (S.D.Cal. Sept. 18, 2007); In re Facebook Privacy Litig., 791 F.Supp.2d at 715.
Additionally, although Plaintiffs allege that “personally identifiable information— including full name, email address, mailing address, zip code, telephone number, and credit card number” was disclosed to third parties, these statements are not supported by the factual allegations in the Amended Complaint. Indeed, the factual allegations only establish disclosure of limited information. This information includes the Linkedln user identification number, the URL of the viewed Linkedln profile pages, and allegedly the subsequent Linkedln browser history. Plaintiffs do not have a property interest in the information disclosed to third parties. For one, the Linkedln user identification number generated by Linkedln is not property over which Plaintiffs have “established a legitimate claim to exclusivity.” Kremen, 337 F.3d at 1030. Similarly, information such as what Linkedln profile pages are viewed by a user is not “capable of exclusive possession or control.” Id.
Finally, Plaintiffs have failed to establish the requisite claim for damages necessary to establish a claim for conversion. Kremen, 337 F.3d at 1029. As explained in the November 2011 Order and as described above, “Low has failed to allege how he was foreclosed from capitalizing on the value of his personal data or how he was ‘deprived of the economic value of [his] personal information simply because [his] unspecified personal information was purportedly collected by a third party.’ ” November 2011 Order at 7 (citing LaCourt v. Specific Media, Inc., No. *1031SACV 10-1256-GW(JCGx), 2011 WL 1661532 at *5 (C.D.Cal. Apr. 28, 2011)). The Amended Complaint fails to cure this deficiency, and therefore, Plaintiffs have not established a necessary element of their claim for conversion. Accordingly, Defendant’s motion to dismiss Plaintiffs’ sixth cause of action is GRANTED.
The original complaint also included a claim for conversion. Compl. ¶¶ 108-111. Defendant asserted the same arguments in its initial motion to dismiss as it asserts in the second motion to dismiss. Compare Motion to Dismiss at 23-24, ECF No. 13 with Mot. to Dismiss at 23-24, ECF No. 34. In the original motion to dismiss the conversion claim, Defendant argued that Plaintiffs failed to establish a property interest in the personal information transmitted to third parties and resulting damages in order to state a claim for conversion. Despite this notice, Plaintiffs did not cure these defects in the Amended Complaint. Therefore, leave to amend Plaintiffs’ claim for conversion would likely be futile, and Defendant’s motion to dismiss is granted with prejudice.
6. Unjust Enrichment
Plaintiffs’ seventh cause of action against Defendant is for unjust enrichment. AC ¶¶ 113-121. Plaintiffs’ opposition failed to address their claim for unjust enrichment. Accordingly, the Court deems this claim abandoned. See In re TFT-LCD Antitrust Litig., 586 F.Supp.2d 1109, 1131 (N.D.Cal.2008).
Moreover, California does not recognize a stand-alone cause of action for unjust enrichment: “[ujnjust enrichment is not a cause of action, just a restitution claim.” Hill v. Roll Int’l Corp., 195 Cal.App.4th 1295, 1307, 128 Cal.Rptr.3d 109 (2011); accord Levine v. Blue Shield of Cal., 189 Cal.App.4th 1117, 1138, 117 Cal.Rptr.3d 262 (2010); Melchior v. New Line Prods., Inc., 106 Cal.App.4th 779, 793, 131 Cal.Rptr.2d 347 (2003); Durell v. Sharp Healthcare, 183 Cal.App.4th 1350, 1370, 108 Cal.Rptr.3d 682 (2010). Both this Court, as well as other federal district courts, have previously determined that “there is no cause of action for unjust enrichment under California law.” Fraley v. Facebook, 830 F.Supp.2d 785, 814 (N.D.Cal.2011); accord Ferrington v. McAfee, Inc., No. 10-cv-01455-LHK, 2010 WL 3910169, at *17 (N.D.Cal.2010); see also Robinson v. HSBC Bank USA, 732 F.Supp.2d 976, 987 (N.D.Cal.2010) (Illston, J.) (dismissing with prejudice plaintiffs’ unjust enrichment claim brought in connection with claims of misappropriation and violation of the UCL because unjust enrichment does not exist as a stand-alone cause of action); Specific Media, Inc., 2011 WL 1661532 at *8 (dismissing unjust enrichment claim because it “cannot serve as an independent cause of action”); In re DirecTV Early Cancellation Litig., 738 F.Supp.2d 1062, 1091-92 (C.D.Cal.2010) (same). Thus, Plaintiffs’ unjust enrichment claim does not properly state an independent cause of action and must be dismissed. See Levine, 189 Cal.App.4th at 1138, 117 Cal.Rptr.3d 262. Accordingly, Defendant’s motion to dismiss Plaintiffs’ seventh cause of action is GRANTED. Because this claim is not recognized in California as a matter of law, Defendant’s motion to dismiss is granted with prejudice.
7. Negligence
Plaintiffs’ eighth cause of action is a claim for negligence against Defendant. The elements of negligence under California law are: “(a) a legal duty to use due care; (b) a breach of such legal duty; [and] (c) the breach as the proximate or legal cause of the resulting injury.” Evan F. v. Hughson United Methodist Church, 8 Cal.App.4th 828, 834, 10 Cal.Rptr.2d 748 (1992) (italics in original). *1032Plaintiffs allege that “Linkedln owed a duty to Plaintiffs and Class members to comply with its stated privacy policy and terms of service, and to protect its users’ information from disclosure to or access by unauthorized third parties.” AC ¶ 123. Plaintiffs allege that Linkedln breached that duty by allowing disclosure of Linkedln IDs to third parties and allowing access to users’ Linkedln profile pages. AC ¶ 124.
Even assuming that Linkedln owes an affirmative duty not to disclose the Linkedln user identification numbers, or to allow third parties access to users’ Linkedln profile pages, Plaintiffs have not alleged an “appreciable, nonspeculative, present injury.” See Aas v. Super. Ct., 24 Cal.4th 627, 646, 101 Cal.Rptr.2d 718, 12 P.3d 1125 (2000) superceded, by statute on other grounds as stated in Rosen v. State Farm Gen. Ins. Co., 30 Cal.4th 1070, 1079-80, 135 Cal.Rptr.2d 361, 70 P.3d 351 (2003). Plaintiffs allege that “Linkedln’s negligent actions directly and proximately caused Plaintiffs and Class members harm.” AC ¶ 125. Beyond this allegation, Plaintiffs have not identified what the “appreciable, nonspeculative, present injury” is. Indeed, as explained above, the Amended Complaint fails to allege how either Plaintiff was foreclosed from capitalizing on the value of his personal data. Moreover, although Plaintiffs theorize that third parties could de-anonymize this data, it is not clear that anyone has actually done so, or what information, precisely, these third parties have obtained. Therefore, Defendant’s motion to dismiss the eighth cause of action for negligence is GRANTED.
The original complaint did not include a claim for negligence. Although a claim for negligence was not addressed in the November 2011 Order, the Court’s reasoning in dismissing the original complaint put Plaintiffs on notice that they had to articulate a nonspeculative theory of actual harm in the Amended Complaint. In the November 2011 Order, the Court found that Plaintiffs original complaint failed to establish harm under Article III standing. Specifically, the Court explained that Plaintiffs theory of emotional harm was deficient because “Plaintiff has not alleged that his browsing history, with embarrassing details of his personal browsing patterns, was actually linked to his identity by Linkedln” and that “Plaintiffs allegation that his sensitive information may be transmitted via his browser history is too theoretical.” November 2011 Order at 4-5. Similarly, the Court explained that Plaintiff “failed to allege facts that demonstrate that he was economically harmed by Linkedln’s practices” and that that Plaintiff “failed to allege how he was foreclosed from capitalizing on the value of his personal data or how he was ‘deprived of the economic value of [his] personal information simply because [his] unspecified personal information was purportedly collected by a third party.’ ” Id. at 7 (citing Specific Media, 2011 WL 1661532 at *5).
Although the Amended Complaint and opposition to the second motion to dismiss clarified that Plaintiffs have statutory standing in this case, Plaintiffs still have not established a cognizable theory of appreciable, nonspeculative injury to state a claim for negligence. Given that Plaintiffs were on notice of this Court’s concerns regarding the theory of harm and failed to cure the defects in the Amended Complaint, it appears that leave to amend would likely be futile. Accordingly, Defendant’s motion to dismiss the negligence claim is granted with prejudice.
C. Leave to Amend
In order to determine whether leave to amend should be granted, the Court must consider “undue delay, bad faith or dilatory motive on the part of the *1033movant, repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, [and] futility of amendment, etc.’ ” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051-52 (9th Cir.2003) (quoting Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962)). Leave to amend need not be granted where doing so would be an exercise in futility. See Nordyke v. King, 644 F.3d 776, 788 n. 12 (9th Cir.2011) (leave to amend). “A district court may deny a plaintiff leave to amend if it determines that allegation of other facts consistent with the challenged pleading could not possibly cure the deficiency, or if the plaintiff had several opportunities to amend its complaint and repeatedly failed to cure deficiencies.” Telesaurus VPC, LLC v. Power, 623 F.3d 998, 1003 (9th Cir.2010) (citations and quotation marks omitted).
All of the asserted claims in the Amended Complaint, with the exception of Plaintiffs’ claim for negligence, were raised in the original complaint. As explained above, with respect to each cause of action, Plaintiffs’ claims are dismissed without leave to amend either (1) because the claim is legally defective, (2) because Defendant raised the same issue in the initial motion to dismiss which Plaintiff failed to cure in the Amended Complaint, and/or (3) because the Plaintiff failed to cure deficiencies regarding Plaintiff’s theory of harm as identified in the November 2011 Order.
In the first category of claims, the Court finds that Plaintiffs’ SCA claim and the claim for unjust enrichment are legally defective and cannot be cured by amendment. As explained above, these claims fail because the theory upon which the claims are based are legally defective.
In the second category of claims, the Court finds that Plaintiffs’ claims if invasion of privacy, breach of contract, violation of the FAL, and conversion are dismissed with prejudice because any amendment would likely be futile. Defendant’s first motion to dismiss placed Plaintiffs on notice regarding the deficiencies of these claims in the complaint, and Plaintiffs failed to cure the defects in the Amended Complaint.
Finally, in the third category, the Court finds that amendment of Plaintiffs’ breach of contract, conversion and negligence claims would be futile because each claim fails to establish cognizable harm and to cure the deficiencies identified in the November 2011 Order.
For the foregoing reasons, the Court finds that leave to amend would be futile as to each of the claims in the Amended Complaint. Therefore, Defendant’s motion to dismiss for failure to state a claim is granted with prejudice.
IV. CONCLUSION
For the foregoing reasons the Defendant’s Motion to Dismiss is DENIED in part and GRANTED in part.
Defendant’s motion to dismiss for lack of Article III standing is DENIED.
Defendant’s motion to dismiss Plaintiffs SCA claim is GRANTED, with prejudice.
Defendant’s motion to dismiss Plaintiffs invasion of privacy claim under the California Constitution is GRANTED, with prejudice.
Defendant’s motion to dismiss Plaintiffs common law invasion of privacy claim is GRANTED, with prejudice.
Defendant’s motion to dismiss Plaintiffs FAL claim is GRANTED, with prejudice.
Defendant’s motion to dismiss Plaintiffs breach of contract claim is GRANTED, with prejudice.
Defendant’s motion to dismiss Plaintiffs conversion claim is GRANTED, with prej*1034udice. Defendant’s motion to dismiss Plaintiffs unjust enrichment claim is GRANTED, with prejudice.
Defendant’s motion to dismiss Plaintiffs negligence claim is GRANTED, with prejudice.
The Clerk shall close the file.
IT IS SO ORDERED.

. Nor was Linkedln an ECS under the SCA as the alleged disclosures did not include e-mail transmissions or relate to Linkedln’s functionality as an electronic communication service.


. In light of this conclusion, the Court need not address Linkedln’s alternative arguments that the SCA statutory exception applies, or that the disclosed information was not "content” of a communication and thus did not violate the SCA.


. Plaintiffs argue that the intent of the voters in passing the Privacy Initiative establishes that the constitutional right of privacy under the California Constitution is designed to prevent "unnecessary information gathering, use, and dissemination by public and private entities” including the "collecting and stockpiling [of] unnecessary information.” See Opp’n at 9 (citing Hill, 7 Cal.4th at 21, 26 Cal.Rptr.2d 834, 865 P.2d 633). Even in light of this ballot history, the subsequent case law regarding the Constitutional right to privacy establishes that only serious invasions of privacy give rise to a private right of action.


. Plaintiffs attempt to circumvent their failure to adequately plead reliance by creatively characterizing their FAL claim as one premised on omissions. Plaintiffs argue that it was Defendant’s nondisclosure of its practice of providing user's personal information to third parties that serves as the basis of Plaintiff's theory of harm, as opposed to affirmative representations that were false or misleading. This theory is unpersuasive because Plaintiffs still have failed to allege that Plaintiffs were aware of, read, and relied on Defendant's privacy policy.